   Case 4:19-cr-00786 Document 26 Filed on 08/24/20 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                        SOUTHERN DISTRICT OFUnited
                                                                         TEXAS States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
The United States of America,               §                                      August 24, 2020
                                                                                  David J. Bradley, Clerk
                                            §
               Plaintiff,                   §
                                            §
versus                                      §                           Criminal H-19-786
                                            §
Alexandra Smoots-Thomas,                    §
                                            §
               Defendant.                   §

                                 Order Setting Hearing

           A conference is set for:

                                    Septembe¥a20
                                         at r:30 p.m.
                              Courtroom rr- C, Eleventh Floor
                                     5 r 5 Rusk Avenue
                                  Houston, Texas 77002



           Signed on August   4,       2020,   at Houston, Texas.



                                                ~~
                                                         Lynn~~
                                                                    ~l      ~-----;=>
                                                    United States DistrictJudge
